IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALAN D. GARRETT, HONORABLE JEROME B. SIMANDLE

Petitioner, Civil Action
No. 19-12359 (JBS)
Vv.

[Crim. No. 11-242 (JBS)]
UNITED STATES OF AMERICA,

Respondent. OPINION

 

 

APPEARANCES:
Alan D. Garret, Petitioner pro se
#63176050
Schuylkill
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 759
Minersville, PA 17954
SIMANDLE, District Judge:
I. INTRODUCTION

Petitioner Alan D. Garrett (“Garrett” or “Petitioner”) pled
guilty to a one-count Indictment on October 4, 2011, for being a
felon in possession of a firearm in violation of 18 U.S.C. §
922(g). On January 26, 2012, the Honorable Jerome B. Simandle
sentenced him to seventy-seven (77) months imprisonment, to be
followed by three (3) years of supervised release. Shortly after

he completed his initial term of imprisonment, Garrett violated

the terms of his supervised release and was sentenced for that
violation on December 12, 2016.1 After filing several unsuccessful
motions to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255, Garrett now seeks to file a petition for writ of
error coram nobis. [Docket Entry 1.] For the reasons explained
below, the Court will deny and dismiss the petition.
II. FACTUAL BACKGROUND AND PROCEDURAL BACKGROUND

On October 4, 2011, Garrett pled guilty to a single count
Indictment for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). [United States v. Garrett, Crim.

 

No. 11-242 (D.N.J.) at Docket Items 25 & 27.] dudge Simandle
sentenced Garrett at the bottom of the advisory guidelines range
to seventy-seven (77) months imprisonment, to be followed by three
(3) years of supervised release, and entered the final Judgment of
conviction on January 26, 2012 (“the January 26, 2012 Judgment”).
[Id. at Docket Items 28 & 29.] Mr. Michael N. Huff, Esq.
subsequently filed a notice of appeal on behalf of Garrett, United
states v. Garrett, App. No. 12-1338 (3d Cir.), which the Third

Circuit denied, United States v. Garrett, 507 F. App’x 139 (3d

 

Cir. 2012).
-On January 2, 2013, Garrett timely filed a habeas petition
with respect .to the January 26, 2012 Judgment, under 28 U.S.C. §

2255, arguing that his 2012 sentence was invalid because, inter

 

i After he finished serving this sentence, Garrett subsequently

violated his supervised release two more times.

2
alia, the Court lacked jurisdiction, he was actually innocent, his
counsel was ineffective, essential elements of the offense were
missing, unlawfully obtained evidence was used, there were speedy
trial act violations, and he was entitled to a downward departure.
[United States v. Garrett, Civ. No. 13-27 (D.N.J.) at Docket Item
1.] Judge Simandle denied this § 2255 petition because Garrett had
waived his right to petition for § 2255 and, in any event, none of

his arguments had merit. Garrett v. United States, 2014 WL 1334213

 

(D.N.J. Apr. 2, 2014).

On May 9, 2016, Garrett began serving the first term of his
supervised release. [Garrett, Crim. No. 11-242 (D.N.J.) at Docket
Item 40.] A little more than one month later, Garrett was charged
in state court with aggravated assault, possession of a weapon for
unlawful purposes, and possession of a weapon by a convicted felon.
[Id.] Subsequently, those charges were dropped in exchange for
Garrett pleading guilty to hindering apprehension. {[Id.] His
federal probation officer petitioned for a violation of his
supervised release because Garrett had “commit[ted] another
federal, state, or local crime” while under supervision. [id.]
Garrett’s probation officer subsequently amended the petition,
alleging a second violation for possessing a firearm. [Id. at
Docket Item 53.] Judge Simandle sentenced Garrett to a term of

imprisonment of 12 months and 1 day, to be followed by a term of

23 months of supervised release, and entered Judgment against
Garrett for violating his supervised release on December 12, 2016
(“the December 12. 2016 Judgment”) [Id. at Docket Item 54.]

On May 8, 2017, Garrett filed a Motion in the U.S. District
Court for the District of New Jersey pursuant to 28 U.S.C. § 2255.
[Garrett, Civ. No. 17-3254 (D.N.J.) at Docket Item 1.] This § 2255
petition challenged his conviction and confinement for violation
of supervised release imposed on December 12, 2016 (l.e., the
December 12, 2016 Judgment), arguing that the Court failed to grant
a downward departure for time served from June 23, 2016 to November
16, 2016 under U.S.S.G. § 5K2.23. [Id. at’ 3-4.] Garrett also
objected to the condition imposed upon his future supervised
release requiring drug and alcohol testing. [Id. at 4.] The Court
denied this Motion on May 6, 2019. [Id. at Docket Item 51.]

Two days later the Court received the instant petition for
writ of error coram nobis. [Id. at Docket Item 52.] Judge Simandle
directed that it be filed separately for consideration. [Id. at
Docket Item 53.]

IIIT. DISCUSSION

The availability of a writ of error coram nobis is
extremely limited due to judicial disfavor for voiding final
criminal judgments. The power to grant such a writ is conferred
on the federal courts by the All Writs Act, 28 U.S.C. § 1651(a).

The use of coram nobis is limited to “‘extraordinary’ cases

presenting circumstances compelling its use ‘to achieve
justice.’” United States v. Denedo, 556 U.S. 904, 911 (2009)

 

(quoting United States v. Morgan, 346 U.S. 502, 511 (1954)).

 

“Although a writ of error coram nobis is available in
federal courts in criminal matters, see 28 U.S.C. § 1651 (a),
coram nobis has traditionally been used to attack convictions
with continuing consequences when the petitioner is no longer
‘in custody’ for purposes of 28 U.S.C. § 2255.” United States v.
Baptiste, 223 F.3d 188, 189 (3d Cir. 2000). Petitioner was still
in the custody of the Bureau of Prisons when he filed this
petition with a release date of May 22, 2019. See Inmate
Locator, available at, https://www.bop.gov/inmateloc/ (last
visited May 13, 2019). “There is no basis here for coram nobis
relief, because [Garrett] is still in custody.” Baptiste, 223
F.3d at 189.

The petition is therefore denied.

IV. CONCLUSION

For the foregoing reasons Garrett’s petition will be denied.

Man 13, 4 Ve, Oxf

Date JEROME” B.—SEMANDELE™
U.S. District Judge

“Robert & ‘ koslu-
